Citation Nr: 0844044	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-02 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
August 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issue of hepatitis C is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A.  §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM-
IV).  Id., see also 38 C.F.R. § 4.125(a) (2008).

The veteran's service treatment records do not indicate that 
the veteran was treated for PTSD or its symptoms.  In 
addition, the Board has reviewed the records from the Texas 
Department of Criminal Justice; however, the medical records 
fail to show that the veteran has been diagnosed with PTSD or 
that he has been treated for PTSD symptoms.

The veteran had a VA exam in November 2007.  The examiner 
reviewed the claims file.  He stated that there was little, 
if any, mental health records in the file.  The veteran 
reported that from 1971 to 1986 he was treated at Dallas 
VAMC; however, the VA examiner noted that those VAMC records 
are not in the claims file and that those records are crucial 
in determining the extent and nature of the veteran's 
psychiatric disorder.

The veteran admitted that he was treated at Dallas VAMC with 
methadone, as he was a heroin addict.  He could not remember 
other medications prescribed.  He also admitted that he 
received treatment for alcohol abuse.  In 1986, the veteran 
received a life sentence in the Texas Department of Criminal 
Justice.

The VA examiner stated that the records from the Texas 
facility did not include any records of mental health 
treatment.  

The veteran reported difficulty sleeping.  He stated that he 
startles easily, is hypervigilant and tense, and is generally 
anxious.  He indicated that these symptoms are present nearly 
all of the time and are of moderate severity.

The examiner noted that the veteran was involved in a 
helicopter crash and combat duty while in Vietnam.  He rated 
the veteran's exposure to traumatic stress as moderate.

The veteran reported attempted suicide in 1973 and 1976.  He 
indicated that he currently works a job doing leather work in 
the prison.  He works 7 days a week, 12 hours per day.

The examiner found no impairment of thought process or 
communication, or delusions or hallucinations.  The veteran 
maintained good eye contact and appropriate behavior.  He 
indicated that he has occasional suicidal thoughts, but has 
no intention or plan of harming himself or others.  

The veteran's mood was dysphoric and his affect was 
restricted in range and intensity.  He showed some evidence 
of muscular tension, having a repeated twitch in his left 
eye.

The examiner noted that the PTSD stressor had been conceded.  
He also indicated that the veteran describes occasionally re-
experiencing in the form of nightmares.  The veteran did not 
describe avoidance or numbing.  He showed some heightened 
psychological arousal.  He stated that the symptoms are 
present much of the time and are of moderate intensity.  

The examiner stated that it is unclear whether the veteran's 
symptoms are related to his living in a prison environment or 
to his history of combat exposure.  The examiner explained 
that both a prison setting and combat exposure are likely to 
produce heightened vigilance and increased anxiety as both 
are objectively potentially dangerous.

The diagnosis was adjustment disorder with anxious mood.  The 
GAF score was 65.  The examiner stated that at the present 
time, the veteran does not seem to have the full range of 
symptoms required for a diagnosis of posttraumatic stress 
disorder, providing highly probative evidence against this 
claim.  He further stated that it is noteworthy that the 
prison offers treatment for mental health disorders yet the 
veteran has had no psychiatric treatment in his 20 years of 
incarceration.

As indicated above, the veteran stated that he was treated at 
the Dallas VAMC; however, the records are not in the claims 
file.  Upon review of the file, it appears that the RO tried 
to obtain those records; however, the Dallas VAMC indicated 
in October 2003 that no medical records for the veteran were 
available.

Consequently, based upon the evidence, the Board must find 
that the service and post-service medical records, as a 
whole, provide evidence against a PTSD claim, as the veteran 
does not have a diagnosis of PTSD.

For the reasons stated above, the veteran's claim for service 
connection for PTSD must be denied.  The evidence as to that 
issue is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided before the initial 
rating decision did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2003 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  
 
VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained private treatment 
records.  The veteran submitted service records, buddy 
statements, and personal statements.  The veteran was 
afforded a VA medical examination in November 2007.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The veteran filed a claim shortly after separation from 
service for hepatitis.  During service he was diagnosed with 
Hepatitis B.  In January 1972, the RO denied the claim after 
the veteran failed to attend an examination scheduled by VA.  
The veteran filed another claim for hepatitis in 1981.  The 
RO denied the claim for hepatitis, generally, without 
indicating whether the denial was for hepatitis B or C, based 
upon the veteran's own willful misconduct.

In June 2003, the veteran filed to reopen his former claims 
and filed for service connection for other disabilities.  The 
veteran did not specifically mention hepatitis.  The RO 
treated the hepatitis claim as a claim to reopen.  The 
veteran argues in a September 2003 statement that the 
hepatitis C claim is a new claim.  

Based on the most recent decisions from the U.S. Court of 
Appeals for Veterans Claims (Court), the Board agrees with 
the veteran and finds that the hepatitis C claim should be 
treated as a new claim.  Therefore, the case is remanded for 
development and all appropriate procedures, including the 
issuance of a new VCAA notice, should be completed.  
Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran has received 
proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

2.  Contact the veteran and ask him to 
furnish the names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for his 
hepatitis C.  After securing the necessary 
authorizations for release of this 
information, obtain copies of all 
treatment records referred to by the 
veteran, which are not already of record, 
to include any recent medical records from 
the Texas Department of Criminal Justice.

3.  Thereafter, undertake any additional 
development deemed necessary to properly 
adjudicate the veteran's claim.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them the 
appropriate time to respond.  The case 
should then be returned to the Board for 
further consideration, as warranted.  The 
Board intimates no opinion, legal or 
factual, as to the ultimate outcome of 
this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


